=

 

 

 

NEW VOTER? MOVED?

REMOVED FROM VOTER ROLL?
YOUCANVOTE.ORG/REGISTER to confirm, update or register

. 3 WAYS TO VOTE ;
1. Early Voting: Vote at any early voting site in your county

2. Election Day: You must vote at your assigned polling place
3, By Mail: Request an absentee ballot

YOUCANVOTE. ORG/VOTER-GUIDE

mite O74) Wroynsts

*NC citizens who will be 18 years old by. Election Day
* Citizens who-have completed. the terms of a felony sentence
* Residents who have lived in NC for atleast 30 days as of: Election Day
 16- and 17-year-old NC citizens may pre- register

 

 

    

wae Hotline: 1-888-QUR-VOTE ~““Te

For more infortnation orto join us, visit YouCanVote. ai

Case 1:20-cv-01028-TDS-LPA Document 2-1 Filed 11/13/20 Page 1 of 4
 

 

 
 

DON'T HAVE AN ID? YOU CAN VOTE WITH OR WITHOUT ID! _
Visit YOUCANVOTE.ORG/WOB to find out what's on your ballot!

_ October 15-31 EARLY VOTING

Find an early voting site at YouCanVote.org/voting
You can register & vote at any early voting site in your county!

    

a, ERE Mac

" Vote at your assigned polling place from 6:30am—7:30pm
_ YouCanVote.org/lookup
March-September 30 US CENSUS 2020
Make sure all members of your household get counted!
The quickest & easiest way to respond is online or by phone:

my2020census.gov
1-844-330-2020

Voter Hotline: 1-888-GUR-VOTE

  

 
 

For more information or io joinus, visit YouCanVote.org — *

Case 1:20-cv-01028-TDS-LPA Document 2-1 Filed 11/13/20 Page 2 of 4

2020 NORTH CAROLINA VOTING GUIDE

 

nd

 
 

 

Y

Director Of Elections

DURHAM COUNTY BOARD OF ELECTIONS

PO BOX 868
BURHAM NC 27702-0868
RETURN SERVICE REQUESTED

whekeeeeee AL ITO*ALL FOR AADC 275

9405916 O643-VIC 1136311 1

DERRICK MICHAEL ALLEN SR

PO BOX 7711
DURHAM NC 27702-0771

pee Dadpopegef fled ye] Eff epee ty alla

Case 1:20-cv-01028-TDS-LPA Document 2-1 Filed 11/13/20 Page 3 of 4

FIRST-GLASS MAIL
U.S. POSTAGE PAID
OSG

 

 
 

 

 

  
  
   

ee [The attached Voter Registration Card confirms your voter registration in
oe Durham County. Your assigned precinct and voting place are shown at the
| bottom of the card. Please review the information on your card for accuracy. If
N=] you need to make an update, you may use the form on the card. Your signature
‘| will be required. Be sure to detach the card from this notice and affix proper
“| postage before mailing the card back to our office. You are not required to
:] show your voter registration card to vote.

 

£[ If you move within this county, you must provide our office with your new
2.41 address. If you move outside of this county, you will no longer be eligible to
vote in this county after 30 days from the date of your move. You must be
registered in the county where you reside.

 

=| Photo ID is not currently required to vote. In a December 31 order, a federal
| district court blocked North Garolina’s voter photo ID requirement from taking
‘| effect. The injunction will remain in place until further order of the court.

 

 

on energie se aa

 

 

If you have any questions regarding this notice, please contact the
Durham County Board of Elections.
919-560-0700

For more information on voter registration and voting in North Carolina, visit:

www.NCSBE.gov

OCOOS3O1FHOSF-3B3
ween wens UoTer ReSISTeaTi On th

Case 1:20-cv-01028-TDS-LPA Document 2-1 Filed 11/13/20 Page 4 of 4

Sf

 
